OPINION
By THE COURT.
Submitted on motion by the plaintiff-appellee seeking an order dismissing the appeal on law and fact for the reason that it is not so appealable. The record discloses that the action is one for divorce which is not a chancery proceeding.
The motion will be sustained, but the cause will be retained for further proceeding on questions of law only. The appellant will be granted leave to file bill of exceptions, assignment of errors and brief as proviedd by supplement to Rule VII of this Court.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.
ON APPLICATION FOR DIVORCE
No. 4403.
Decided November 13, 1950.
By THE COURT.
This was an application for a divorce upon the ground of gross neglect of duty. After a full and complete hearing, the Court awarded the decree to the plaintiff-appellee. The only error assigned is that the evidence offered on behalf of the plaintiff was not sufficient to support the judgment. Now the record shows that the plaintiff testified that the defendant refused to live separate and apart from his own family during most of their sixteen years of married life; that he refused to take her out socially; that he spent his time with his mother and male friends; that when he did come home he ignored her presence, spending his time reading the paper; that he was quarrelsome and on one occasion he struck her and that he was selfish, satisfying only his own desires and disregarding her own. If credence were given to this testimony we think it is sufficient to estab*251lish that the neglect was gross and not mere neglect. 14 O. Jur. 14, p. 393.
We find no error in the record and the judgment is affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.